The second proposition discussed in the foregoing opinion was in response to the argument of appellants' counsel, but upon a closer examination of the record we fall to find a specific ground of demurrer testing this feature of the bill; and, as the case was reversed only in this respect, the rehearing is granted and the reversal in part is withdrawn and the case is affirmed, and appellants are taxed with the cost of the appeal.
Rehearing granted; judgment affirmed.
THOMAS, BROWN, and KNIGHT, JJ., concur. *Page 413